Citation Nr: 1711183	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board acknowledges that the issue of entitlement to service connection for a back disability has been perfected and certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on the claim as there is a pending videoconferencing hearing request.  As such, the Board will not accept jurisdiction over the claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Board is of the opinion that additional development is required before the claim on appeal is decided.

The Veteran asserted that his currently diagnosed lung disorder is related to service.  Specifically, he asserted that his lung disorder was due to in-service treatment for pneumonia.  He testified that in 1984 a VA medical professional informed him of scar tissue on his diaphragm.  He stated that he was told that the scar tissue could cause breathing problems in the future.     

Service treatment records documented treatment for streptococcal pharyngitis and pulmonary infiltrates in December 1969.  

A January 1985 chest x-ray revealed elevation of the left hemidiaphragm and minimal blunting of the right costophrenic angle posteriorly.  The impression was no acute cardiopulmonary disease.  

The Veteran underwent a VA examination in December 2012.  The examiner noted diagnoses of chronic obstructive pulmonary disease (COPD) and emphysema.  The Veteran reported that he was told in 1985 that he had residual lung scarring.  The VA examiner stated that there was no evidence of scarring in the record.  The examiner acknowledged that there was clear evidence of hospitalization for pneumonia during service.  The examiner opined that the Veteran's currently diagnosed lung disorder was not related to service.  In support of the opinion the examiner found that there was not a continuation of treatment from 1985 up to his lung disorder diagnosis in 2011.  

The Board finds the December 2012 VA medical opinion inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner stated that the 1985 chest x-ray did not show residual lung scarring, however, the examiner did not discuss the significance of the chest x-ray findings.  Specifically, the chest x-ray revealed elevation of the left hemidiaphragm and minimal blunting of the right costophrenic angle posteriorly.  Moreover, the examiner based the medical opinion on the lack of documentation since 1985, but did not explain why his current lung disorder could not be caused by pneumonia.  Accordingly, the medical opinion is inadequate, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, a remand is warranted to afford the Veteran another VA examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed lung disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all lung disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each lung disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service, to include in-service treatment for pneumonia.  

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the January 1985 chest x-ray revealing elevation of the left hemidiaphragm and minimal blunting of the right costophrenic angle posteriorly.   If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




